DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:  Figs. 1a-1h, drawn to a fastening system for connecting a first component (10) and a second component (20) comprising a rotatable element (24) for securing an end portion (12) of the first component and a release element (27) for releasing the first component, wherein the release component comprises a knob (28).
Species B:  Figs. 2a-2c, wherein the release component comprises a spring (30).
Species C:  Figs. 3a-3d, drawn to a fastening system for connecting a first component (10) and a second component (20) comprising multiple rotatable elements (24) for securing an end portion of the first component in a space (25), wherein the size of the space is adjustable by a knob (28).
Species D:  Figs. 4a-4c, drawn to a container comprising a fastening system for connecting a first component (10) and a second component (20) comprising a pair of levers (40, 44).
Species E:  Figs. 5a-5e
Species F:  Figs. 6a-6d, drawn to a fastening system for connecting a first component (10) and a second component (20) comprising a rotatable element (24) for securing an end portion (12) actuated by a hand grip (P).
Species G:  Figs. 7a and 7b, drawn to a fastening system for connecting a first component (10) and a second component (20) comprising a rotatable element (24) for securing an end portion (12) of the first component and a release element (27) for releasing the first component, wherein the release element is actuated by a lever (40) controlled by an electrically powered solenoid (60).
Species H:  Figs. 8a-8c, drawn to a fastening system for connecting multiple  first components (10) to a second component (200) comprising rotatable elements (24) for securing an end portion (12) of the first component, wherein the first components are biased by a Belleville washer (Mt).
Species I:  Figs. 9a-9c, drawn to a fastening system for connecting multiple first components (10) to a second component (200) comprising rotatable elements (24) for securing a spherical end portion (12) of the first component.
Species J:  Figs. 12a-12c and 16-17d, drawn to a fastening system for connecting a first component (10) and a second component (20) comprising a spring-loaded (by spring 23) rotatable element (24) for securing an end portion (12) of the first component and a release element (27) for releasing the first component, wherein the release element is L-shaped and comprises an elastic counteracting element (71).
Species K:  Figs. 13a-13c
Species L:  Figs. 14a-14c, drawn to a fastening system for connecting a first component (10) and a second component (20) comprising a rotatable element (24) for securing an end portion (12) of the first component and a release element (27) for releasing the first component, wherein the release element comprises a first end portion (27m) formed from a memory form material.
Species M:  Figs. 15a-15c, drawn to a fastening system for connecting a first component (10) and a second component (20) comprising a rotatable element (24) for securing an end portion (12) of the first component and a release element (27) for releasing the first component, wherein the release element comprises a constraint element (27mi) formed from a memory form material.
Species O:  Fig. 18, drawn to a fastening system for connecting a first component (10) and a second component (20) comprising a rotatable element (24) formed with two circumferential grooves (24g).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear to be generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a fastening system for connecting a first component and a second component comprising a rotatable element for securing an end portion of the first component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GB 2297793 (submitted by Applicant in the IDS filed 9/19/2014 in the Parent Application – Application No. 14/386,779).  
GB 2297793 discloses a fastening system (see Fig. 3) for connecting a first component (11) and a second component (3’) comprising a rotatable element (8) for securing an end portion of the first component (11).
Accordingly, the species lack unity of invention a posteriori.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678